Citation Nr: 1125762	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-48 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for hypertension, currently assigned a 10 percent disability evaluation.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's diastolic pressure is not predominantly 110 or more, nor is his systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO did provide the appellant with notice in April 2008 prior to the initial decision on the claim in February 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the April 2008 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The April 2008 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The April 2008 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  That letter also explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the April 2008 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the April 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the April 2008 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, the Veteran was afforded a VA examination in May 2008 in connection with his claim for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2008 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's medical history and the pertinent evidence of record as well as on a physical examination and addresses the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

The Veteran is currently assigned a 10 percent disability evaluation for his hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent disability evaluation is contemplated when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation is warranted when diastolic pressure is predominantly 110 or more; or, systolic pressure is predominantly 200 or more.

In this case, the Veteran asserts that he is entitled to a higher rating for his service-connected hypertension, currently evaluated as 10 percent disabling under DC 7101, hypertensive vascular disease.  38 C.F.R. § 4.104.  Specifically, he states that his medication dosage was recently increased and that he was treated in an emergency room for an episode of high blood pressure.  

The Veteran underwent a VA hypertension examination in May 2008.  His blood pressure readings were 167/98, 156/96, and 169/87.  The Veteran denied having any headaches and dizziness.  He also had a normal sinus rhythm, and there was no pedal edema or arteriosclerotic complications.  He was diagnosed with chronic hypertension that was not well controlled.  

During the appeal period, the Veteran lived in a domiciliary in a VA medical facility for psychiatric treatment.  His blood pressure was monitored closely following an episode of elevated blood pressure in June 2009.  The Veteran continuously takes three medications for control of his hypertension: hydrochlorothiazide, lisinopril, and metoprolol.  Prior to his episode of high blood pressure, his blood pressure readings were recorded as follows:  114/73 in November 2007, 121/67 in August 2008, and 122/72 in October 2008.  

From June 22, 2009, to June 23, 2009, the Veteran's blood pressure was more elevated than usual at 163/96, with no signs or symptoms of end organ damage.  He was sent to the clinic for follow-up.  At the clinic, his blood pressure was 191/125 and he was sent to urgent care.  At the urgent care facility, his blood pressure had decreased to 180/108 and he was sent to the emergency room, where his blood pressure was measured as 186/118.  His EKG was normal.  Medication was administered and the Veteran took a nap.  He also presented in June 2009 with a blood pressure of 188/135 and reported "feeling different."  A repeat reading the same day was 170/104.  

Following his episode from June 22 to 23, subsequent June 2009 readings were 157/100, 162/103, and 161/106.  At the latter two readings, the Veteran's hypertension was noted to be asymptomatic.  In a June 2009 treatment report, it was also noted that his diastolic pressure "has consistently been running over 100," and routine checks were recommended.  

In July 2009, the Veteran was issued a blood pressure monitor.  In July 2009, his blood pressure was recorded as 171/110, 164/110, 150/90, 112/75, 129/85, 125/80, 146/96, 143/95, and 136/87.  A July 2009 treatment report described his hypertension control as "erratic," and his dose of metoprolol was increased from 50 milligrams twice a day to 100 milligrams twice a day.  In August 2009, his blood pressure readings were 133/83, 140/95, 157/109, and 156/101 with no chest pain or lightheadedness.   At the last blood pressure reading, he was advised by the nurse to lay down and rest.  

In September 2009, the Veteran underwent a VA genitourinary examination during which his blood pressure was 152/91.  The examiner noted a normal cardiovascular system sinus rhythm, no peripheral edema, and intact peripheral circulation.  In November 2009 his blood pressure was 154/93, and in December 2009, it was 177/109.  

The evidence shows that at worst, the Veteran's systolic pressure reached 191 in June 2009.  There is no evidence that his systolic pressure has ever reached 200.  Further, his blood pressure readings show that his systolic pressure is usually lower than 191.  The evidence also shows that his diastolic pressure has occasionally reached or exceeded 110.  It was noted three times in June 2009 and twice in July 2009.  However, the other diastolic readings of record make it clear that these occurrences were part of his episode of high blood pressure that occurred from June 22 to 23, 2009, which resulted in an increase in his medication.  Considering all of his blood pressure readings during the appeal period, it is clear that his diastolic pressure is not predominantly 110 or higher.  Indeed, during the course of this appeal, his diastolic pressure was recorded as being 110 or higher on only five occasions.  Therefore, the Veteran's hypertension does not meet or more nearly approximate the criteria for a higher rating.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Accordingly, the 10 percent evaluation is confirmed and continued, and the appeal is denied. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show, that his hypertension has rendered him unemployable.  The Veteran has been a long-term resident at a domiciliary at a VA medical facility for psychiatric treatment.  However, he is actively seeking employment through a vocational rehabilitation program.  Because there is no assertion or evidence of unemployability due to hypertension, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 








ORDER

A disability evaluation greater than 10 percent for hypertension is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


